Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of D-serine as the compound, kidney protection as the elected patient population, and method of treatment as the elected method in the response discussed in the attached interview summary dated 07/05/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
However, a search for the elected species did not identify any prior art with respect to 102 and 103 rejections. Therefore, the search was expanded to the full scope of kidney disease and the full scope of the method of treatment and prevention. 

Priority
This application is the U.S. National Stage of PCT/JP2019/022613, filed June 6, 2019, which claims priority to JP 2018-109740, filed June 7, 2018. The effective U.S. filing date is June 7, 2018. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2021 has been considered by the examiner.
Status of Claims
Claims 1-9, 11, and 15 are pending and under examination. Claims 10 and 12-14 are canceled by Applicant. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites D-serine or a derivative thereof. There is insufficient written basis for derivative of D-serine for the treatment of kidney disease in the specification.
The specification only discloses D-serine in the amount of 20 mM for treating kidney disease or preventing kidney disease. The specification describes D- serine methyl ester and D-serine ethyl ester as the only species of d-serine derivatives. The specification does not describe any species of peptides that include d-serine as d-serine derivatives. Furthermore, the specification does not disclose any species of D-serine derivative for treating or preventing kidney disease as broadly encompassed in the claims.
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plain for obtaining the claimed chemical invention."  Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.I "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5,2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter alia, "functional characteristics when coupled with a known or disclosed correlation between function and structure ..."  Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).  
Applicant has failed to provide any structural characteristics, chemical formula, name(s) or physical properties of D-serine derivative for treating or preventing kidney disease, aside from a broad recitation that such are contemplated for use in the invention.  As such, it is not apparent that Applicant was actually in possession of, and intended to be used within the context of the present invention, any specific d-serinve derivatives at the time the present invention was made.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In the instant case, the only factor present in the claims is a recitation of d-serine derivative for treating or preventing kidney disease Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Although drawn to the DNA arts, the findings in University of California v. Eli Lilly and Co., 119 F.3d 1559,43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc, v. Gen-Probe Inc. are relevant to the instant claims. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in Lilly. The court stated that, "[A] written, description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name', of the claimed subject matter sufficient to distinguish it from other materials. " Lilly at 1567, 43 USPQ2d at 1405. The court also stated that: 
"[A] generic statement such as 'vertebrate insulin cDNA' or 'mammalian insulin cDNA' without more, is not an adequate written description of the genus because it does not distinguish the genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is." Id. at 1568, 43 USPQ2d at 1406.  

The court concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what the material consists of, is not a description of that material.” Id.
Finally, the court addressed the manner by which a genus of cDNAs might be described.  "A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs; defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus." Id.  The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure. See Enzo Biochem. Inc. v. Gen-Probe Inc., 296 F.3d 1316,63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that "the written description requirement can be met by show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics." Id. at 1324, 63 USPQ2d at 1613 (emphasis added, bracketed material in original).



Claims 1-9, 11, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification and the state of the art, while being enabling for preventing kidney disease by administering 20 mM D-serine prior to the development of kidney disease, does not reasonably provide enablement for preventing kidney disease by administering any amount of D-serine or any amount of D-serine derivative or any d-serine derivative and for treating kidneys disease by the administration of  any amount of d-serine or any amount of d-serine derivative or any derivative of d-serine. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the nature of the invention, (2) the relative skill of those in the art, (3) the breadth of the claims, (4) the amount or direction or guidance presented, (5) the presence or absence of working examples, (6) the quantity of experimentation necessary, (7) the state of the prior art, and (8) the predictability or unpredictability of the art.  
Although the quantity of experimentation alone is not dispositive in a determination of whether the required experimentation is undue, this factor does play a central role.  For example, a very limited quantity of experimentation may be undue in a fledgling art that is unpredictable where no guidance or working examples are provided in the specification and prior art, whereas the same amount of experimentation may not be undue when viewed in light of some guidance or a working example or the experimentation required is in a predictable established art.  Conversely, a large quantity of experimentation would require a correspondingly greater quantum of guidance, predictability and skill in the art to overcome classification as undue experimentation.  In Wands, the determination that undue experimentation was not required to make the claimed invention was based primarily on the nature of the art, and the probability that the required experimentation would result in successfully obtaining the claimed invention.  (Wands, 8 USPQ2d 1406) Thus, a combination of factors which, when viewed together, would provide an artisan of ordinary skill in the art with an expectation of successfully obtaining the claimed invention with additional experimentation would preclude the classification of that experimentation as undue.  A combination of Wands factors, which provide a very low likelihood of successfully obtaining the claimed invention with additional experimentation, however, would render the additional experimentation undue.  
The nature of the invention
The claims are drawn to a method for the treatment or prevention of kidney disease comprising administering d-serine or derivative to a subject in need of kidney disease. The invention is in a class of invention which the CAFC has characterized as ''the unpredictable arts such as chemistry and biology.'' Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).

Level of skill in the art
The level of skill in the art is deemed to be high, generally in the field of pharmacology.

The breadth of the claims
Applicants broadly claim a method for the treatment or prevention of any kidney disease comprising administering any amount of d-serine or any derivative of d-serine to any subject in need thereof.

Guidance in the specification and Working Examples
The specification teaches that d-serine in the amount of 20 mM in water prior to 14 days after ischemia reperfusion in a renal ischemia reperfusion treatment Male 12- to 16-week-old mice. The staining intensity increased at day 10 in the group given water, with visible accumulation of inflammatory cells such as neutrophils and eosinophils, but in the group 30given D-serine there was no such change in staining intensity.  Fig. 2 shows grades of (A) necrosis, (B) intraluminal debris and (C) brush border region in a kidney tissue section at 0, 2, 5, 7 and 10 days after ischemia reperfusion. It is seen that the numerical values improved in the group given D-serine, compared to the group given water. Fig. 4(A) shows a time schedule for addition of D-serine to tubular epithelial cells (TEC), 5cultured under hypoxic stress conditions. Fig. 4(B) shows changes in KIM-1 expression in response to D-serine dose. Thus, while the specification provides in working examples that identifies d-serine at 20 mM prior to the kidney disease can be expected to treat kidney disease, the specification appears to be silent on (1) any correlation between the in vitro testing and in vivo success that any amount of d-serine or serine derivative can be used to prevent kidney disease or treat every kidney disease. Although the specification does not provide any working example that the claimed d-seine or derivative thereof is effective for the treatment of every kidney disease and every amount of d-serine or derivative thereof is effective for preventing kidney disease, the state of the art, specifically, namely Javitt (WO2009/087615 A1) cited in the IDS teaches oral administration of d=serine in the amount of 1 mg to 100 g may serve as a novel treatment for neuropsychiatric disorders. However, clinical use of d-serine and of similar d-amino acids is potentially limited by concerns regarding renal toxicity. (See page 1, first paragraph.) Moreover, Javitt teaches nephrotoxicity induced by d-serine and other related amino aids is characterized by corticomedullary pathology, such as necrosis of the straight segment of the proximal tubule in the rat kidney following oral or intravenous administration. Similar nephrotoxicity can be induced by compounds structurally similar to d-serine. (see page 1; last paragraph bridging page 2; first paragraph.) While it is understood that the absence of working examples should never be the sole reason for rejecting a claims as being broader than an enabling disclosure, the criticality of working examples in an unpredictable art, such as the treatment of every kidney disease with every d-serine and derivative thereof and prevention of kidney disease with every amount of d-serine or every d-serine derivative, is required for practice of the claimed invention.

Quantity of experimentation
	The quantity of experimentation in the areas of kidney therapy and d-serine application is extremely large given the unpredictability associated with treating and preventing kidney disease with d-serine or derivative thereof in general and the lack of correlation of in vitro findings to in vivo success. 

The unpredictability of the art and the state of the prior art 
Nakade, JCI Insight. 2018 Oct 18; 3(20) pages 1-16 teaches the administration of 20 mM
D-serine led to a recovery of kidney injury on day 5 after the I/R. However, the precise mechanisms of D-serine metabolism in AKI have not yet been investigated. Several studies have reported the nephrotoxicity of D-serine (19). Although a peritoneal injection of 400–800 mg/kg D-serine induced tubular damage in rats (20, 22), Okada et al. (25) reported that 20 mM D-serine activated general control nonderepressible 2 kinase, thus leading to cellular senescence in human tubular cells. In agreement with those studies, we observed D-serine cytotoxicity in the current study. Although 80 mM D-serine augmented the kidney injury, 1–100 µM D-serine induced TEC proliferation in our model. These results strongly suggest that the dose of D-serine is associated with specific responses in TECs. Given that 2D HPLC provides more accurate information than conventional methods, further investigation is necessary to reveal the association between D-serine concentration and in vivo and in vitro tissue responses. (See page 7, last paragraph.) 
	Okada, Scientific Reports, September 11, 2017, pages 1-13 teaches the prevalence of chronic kidney disease (CKD), characterized by progressive renal dysfunction with tubulointerstitial fbrosis, is increasing because of societal aging. Uremic toxins, accumulated during renal dysfunction, cause kidney damage, leading to renal deterioration. D-serine-induced tubular damage and pro-fbrotic phenotypes, suggesting that D-serine is a uremic toxin involved in CKD pathogenesis. (See Abstract.)
 Given that the art expressly acknowledges that the condition of d-serine application in kidney disease is complex and that preventive methodology with 20 mM d-serine has only been effective to prevent the development of the kidney disease, the skilled artisan would have recognized that the state of the art with regard to treatment of kidney disease with d-serine or derivative thereof or prevention of kidney disease with every amount of d-serine or derivative thereof is not well defined, and is, therefore, unpredictable, such that one of ordinary skill in the art would not accept on its face claimed recitation of every amount of d-serine or derivative thereof can effective treat every kidney disease or prevent kidney disease.  In light of such, the artisan would have required sufficient direction as to how the administration of the presently claimed every amount of d-serine or derivative thereof could actually prevent the development of kidney disease or treat ever kidney disease and the patient population in need of prevention or treatment could have been readily and accurately identified without requiring an undue level of experimentation such that the artisan would have been imbued with at least a reasonable expectation of success.  Applicant has not addressed, through experimental results or mechanistic explanation, how every amount of d-serine and every amount of d-serine derivative can effectively treat every form of kidney disease or prevent the onset of kidney disease.
With regards to the unpredictability in the art, those of skill in the art the claimed every amount of d-serine and every amount of d-serine derivative are effective for the treatment of every kidney disease and for the prevention of kidney disease.  However, clinical correlations are generally lacking for the treatment or prevention kidney disease.  Absent such guidance, the experimentation required, without needing to resort to random speculation, what therapeutic amounts would be available to even start testing for a therapeutic effect, would clearly be undue.  Further, it is noted that, while the lack of a working embodiment cannot be the sole factor in determining enablement, the absence of substantial evidence commensurate in scope with the breadth of the presently claimed subject matter, in light of the unpredictable nature of the chemical and pharmaceutical arts and the limited direction that Applicant has presented, provides additional weight to the present conclusion of insufficient enablement in consideration of the Wands factors as a whole.
As stated in MPEP §2164.04[R-1], “Doubt may arise about enablement because information is missing about one or more essential parts or relationships between parts which one skilled in the art could not develop without undue experimentation.  In the absence of this information, the specification fails to provide adequate guidance and/or direction to one of skill in the art at the time of the invention that would have enabled such a person to practice the instantly claimed invention without having to resort to undue experimentation to determine how, in fact, one would achieve the instantly disclosed therapeutic objective(s).
The basis for the present rejection is not simply that experimentation would be required, since it is clear from the state of the prior art and Applicant's disclosure and remarks that experimentation in this particular art is not at all uncommon, but that the experimentation required in order to practice the full scope of the invention would be undue.  Please reference In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976), which states, "The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” (emphasis added)  Accordingly, in the absence of any adequate disclosure, direction or guidance as to how one would go about using the instantly claimed compound with a reasonable expectation of successfully treating the disclosed disorder(s), it remains that the pharmaceutical, chemical and medical arts are notoriously complex such that methods of use would have been sufficiently unpredictable to warrant the need for undue experimentation to actually practice the full scope of the invention as instantly claimed.
As the cited art and discussion of the above factors establish, practicing the claimed method in the manner disclosed by Applicant would not imbue the skilled artisan with a reasonable expectation or ability to make and use the full scope of the invention as instantly claimed, given the disclosure and supporting examples provided in the present specification and the state of the art at the time of the invention.  In order to actually achieve the claimed invention, it is clear from the discussion above that the skilled artisan could not rely upon Applicant's disclosure as required by 35 U.S.C. 112, first paragraph, and would have no alternative recourse but the impermissible burden of undue experimentation in order to practice the full scope of the embodiments presently claimed.

	Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628